Citation Nr: 0931354	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-06 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for hallux rigidus, 
bilateral.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for right knee 
arthritis with leg shortening.

5.  Entitlement to service connection for low back pain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

In June 2009, the Veteran submitted additional evidence in 
support of his claims.  The Veteran waived RO review of such 
additional evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) 
(2008).

The issue of entitlement to service connection for a low back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDINGS OF FACT

1. Competent medical evidence establishes a causal 
relationship between bilateral pes planus and active service.   

2.  Competent medical evidence establishes a causal 
relationship between hallux rigidus and active service.   

3.  Competent medical evidence establishes a causal 
relationship between a right knee disability and active 
service.   

4.  Competent medical evidence establishes a causal 
relationship between a left knee disability and active 
service.    


CONCLUSIONS OF LAW

1.  Pes planus was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Hallux rigidus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A right knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

4.  A left knee disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In this case, VA provided the veteran adequate notice and 
assistance with regard to the claims on appeal.  Even 
assuming otherwise, remanding for additional notification 
and/or assistance is unnecessary because, due to the 
favorable disposition of the claims being decided, the 
Board's decision to proceed in adjudicating it does not 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392- 94 (1993).

I.  Analysis of Claims

A.  Legal Criteria - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  38 C.F.R. § 3.303(d). 

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service- connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Pes planus and hallux rigidus

The Veteran contends that his bilateral foot disabilities are 
causally related to service, specifically to his service 
duties as a parachutist.  The Veteran submitted documentation 
of nine parachute jumps.  He has indicated that he completed 
more than 40 parachute jumps during service.  

The Veteran served on active duty from July 1975 to May 1995.  
Service treatment records reflect that normal clinical 
evaluation of the feet was shown at enlistment.  The report 
of the May 1995 retirement examination noted normal clinical 
evaluation of the feet. 

Post-service VA and private medical records reflect 
assessments of and treatment for pes planus and for hallux 
rigidus.  

Treatment reports from a private podiatrist, dated in April 
2004, noted an impression of hallux limitus osteoarthritis, 
first metatarsal phalangeal joint.  In April 2004, the 
Veteran underwent Keller bunionectomy with hemi-implant and 
ingrown toenail removal with permanent nail matrixectomy.

A VA examination in September 2004 assessed flat feet, hallux 
valgus and hallux rigidus.  The examination did not provide a 
medical opinion regarding the etiology of the Veteran's foot 
conditions.

Treatment records from a private podiatrist, Dr. J.H., dated 
in 2009, reflect that the Veteran was seen for evaluation of 
painful flat feet.  The Veteran reported chronic knee and hip 
pain.  Impression was hallux rigidus deformity, bilateral, 
leg length discrepancy and pes cavus bilateral.

Dr. J.H. opined that the Veteran's foot deformities began 
while in the military and were progressed by his activity 
level.  In light of this opinion relating the Veteran's foot 
deformities to active service, the Board finds that there is 
sufficient evidence of a nexus between the Veteran's service 
and his hallux rigidus and pes planus disabilities.  The 
Board finds that the requirements for service connection for 
pes planus and hallux rigidus have been met.  Accordingly, 
service connection is granted for pes planus and hallux 
rigidus.  

C.  Right and left knee disabilities

No knee conditions were noted at enlistment.  The Veteran was 
not diagnosed with any knee disabilities during service.  The 
report of the Veteran's March 1995 retirement examination 
noted a complaint of right knee pain and trouble bending the 
right knee.    

Post-service VA orthopedic treatment records dated in 
February 2004 noted an assessment of joint line arthritis and 
bone infarcts of the right knee.

There are two medical opinions regarding the etiology of the 
Veteran's knee disabilities.   

The Veteran had a VA examination in October 2008.  The 
examiner noted review of the claims file.  The Veteran 
reported no surgical intervention or physician guided 
treatment.  The examiner diagnosed stable right knee joint 
and bone infarcts involving the distal right and left distal 
femur and the proximal right and left tibia.  
The examiner also diagnosed stable left knee joint.  

The examiner opined that the Veteran's bilateral knee 
condition is not related to service.   The examiner noted 
that the only complaint of a knee problem was the report of 
when knee trouble when going up stairs.  The examiner 
explained that the Veteran did not have medical intervention 
for more than three years prior to the examination.  The last 
note in the record regarding the knees was a March 2005 note 
indicated that the Veteran was wearing a brace and using 
ibuprofen.  

The treatment records from Dr. J.H., dated in April 2009, 
reflect that the Veteran reported chronic knee pain.  The 
pain was described as dull bilateral.  Musculoskeletal 
examination indicated that the Veteran's left leg appeared 
longer than the right.  Dr. J.H. opined that the Veteran's 
foot deformities caused knee pain.  

Dr. J.H.'s opinion attributed the Veteran's chronic knee pain 
to pes planus and hallux rigidus.   The opinion provides 
evidence of a nexus between the Veteran's  knee disabilities 
and the foot disabilities for which service connection is 
being granted in this decision.  Accordingly, the Board 
concludes that service connection for right and left knee 
disabilities is warranted, secondary to service-connected pes 
planus and hallux rigidus. 



ORDER

Service connection for pes planus is granted.

Service connection for hallux rigidus is granted.

Service connection for a left knee disability is granted.

Service connection for a right knee disability is granted.


REMAND

Additional development is necessary before the Board can 
decide the Veteran's claim for service connection for low 
back pain.

The Veteran contends that a low back disability is related to 
service.  In various statements submitted in support of his 
claim, the Veteran contends that a current low back 
disability is related to his duties as an airborne officer, 
including parachute jumps.

In October 2008, the Veteran had a VA examination.  The 
examiner indicated that the claims file was reviewed; 
however, the examiner did not discuss the complaints of back 
pain that were noted during service in the service treatment 
records in June 1991.  The examination report also did not 
address the Veteran's contention that his low back disability 
is related to parachute jumps during service.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
and conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  A new VA examination 
is necessary to   adequately address the Veteran's 
contentions and the complaints noted during service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examination report 
should indicate that the claims file was 
reviewed.

2.  Following a thorough examination, the 
VA examiner should diagnose any disability 
of the low back.  The examiner should 
provide an opinion as to whether a current 
low back disability is at least as likely 
as not (50 percent or greater likelihood) 
related to the Veteran's service duties as 
a parachutist or to the low back pain that 
was noted during service.  The examiner 
should provide a detailed rationale, with 
references to the record, for the opinion. 

3.  Following the requested development, 
the Veteran's claims should be 
readjudicated based upon all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
should have an applicable opportunity to 
respond. The case should then be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


